—Appeal from a judgment of the Supreme Court (Teresi, J.), entered May 5, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination which found him guilty of violating the prison disciplinary rules prohibiting harassment, refusing a direct order and failing to follow facility rules regarding movement. Supreme Court dismissed the petition and we affirm. Contrary to petitioner’s assertion, the delay in commencement of the hearing was authorized by a valid extension indicating that the hearing was to be completed within 12 days after petitioner’s release from confinement for mental health observation (see, Matter of Lashway v Kuhlmann, 278 AD2d 605; Matter of Pabon v Kuhlmann, 269 AD2d 635). Petitioner’s hearing began and concluded on the seventh day following his return to the correctional facility from an off-site mental health facility, well within the time frame established by the extension. Petitioner’s assertion that he was denied documentary evidence, to the extent preserved, has been examined and found to be without merit.
Cardona, P. J., Crew III, Peters, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.